Exhibit 10.2

 

Award Agreement

 

THIS AWARD AGREEMENT (the “Agreement”) is entered into as of
                    , 2005 (the “Grant Date”), by and between SPRINT
CORPORATION, a Kansas corporation (together with its direct and indirect
subsidiaries, “Sprint”) and                                  (the “Executive”),
an employee of Sprint for the grant of options and restricted stock units with
respect to Sprint’s FON Common Stock, par value $2.00 per share (“FON Stock”).

 

IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.

 

1. Defined Terms Incorporated from 1997 Long-Term Stock Incentive Program

 

Capitalized terms used in this Award Agreement and not defined herein shall have
the meanings set forth in Sprint’s 1997 Long-Term Stock Incentive Program (the
“Program”).

 

2. Grant of Stock Options

 

Sprint hereby grants to Executive under the Program options to buy
                     shares of FON Stock at a strike price of $             per
share (the “Option”). Subject to paragraph 4.01 below, the Option becomes
exercisable at a rate of 25% of the total number of shares subject to purchase
on each of the first four anniversaries of the Grant Date and expires on the
10th anniversary of the Grant Date. The Option is governed by, and this
Agreement hereby incorporates, the Standard Terms of Options set forth in
Section 6(g) of the Program except (i) as provided in Section 4 below, and (ii)
that the strike price of $             was set at 110% of the Fair Market Value
of one Share of FON Stock on the Grant Date.

 

3. Grant of Restricted Stock Units

 

Sprint hereby grants to Executive under the Program                      FON
restricted stock units (the “RSUs”). Each RSU represents the unsecured right to
require Sprint to deliver to Executive one share of FON Stock. Subject to
paragraphs 4.01 and 4.02, with respect to 100% of the RSUs, the “vesting date”
and “initial delivery date” is on the third anniversary of the Grant Date. The
RSUs are governed by, and this Agreement hereby incorporates, the Standard Terms
of Other Stock Unit Awards set forth in Section 9(c) of the Program except as
provided in Section 4 below.

 

4. Terms different from Standard Terms

 

4.01 Vesting contingent on consummation of Sprint Nextel merger. Neither the
RSUs nor any part of the Option will vest before the Effective Time (as defined
in the Agreement and Plan of Merger among Sprint Corporation, Nextel
Communications, Inc., and S-N Merger Corp. dated December 15, 2004) and the
Option and RSUs will be cancelled in the event the merger agreement is
terminated.

 

4.02 Performance adjustment. Subject to discretion of the Compensation Committee
of Sprint’s Board of Directors, the number of RSUs in Section 3 will be adjusted
by multiplying that number by a payout percentage (from 0% to 200%) based on
achievement of financial objectives relating to enterprise economic value added
(EVA) during 2005 (the “Performance Adjustment”). If the proposed merger with
Nextel Communications, Inc., is completed before year-end 2005, full year EVA
performance will be calculated by dividing actual year-to-date performance
through the most recent full month before the close of the merger by budgeted
year-to-date performance for the same period and multiplying the quotient by the
2005 full year budget. The Performance Adjustment will be made as soon as
practicable after year-end 2005. If Executive remains an employee of Sprint
throughout 2005, cash dividends on the FON Stock underlying these RSUs during
2005 will be paid to Executive as soon as practicable after the Performance
Adjustment. These cash dividends will be calculated by first adjusting the RSUs
by the Performance Adjustment and then applying the dividend rate for each
quarterly dividend for which Executive held the RSUs, as adjusted, on each
dividend record date. After the Performance Adjustment is made, if cash
dividends are paid on the underlying FON Stock, Executive will receive cash
dividends for RSUs held on the dividend record date as provided in Section 9(c)
of the Program.

 

4.03 Section 280G of the Internal Revenue Code. The limitation on acceleration
of vesting under Section 6(g)(viii) and Section 9(c)(iv) of the Program,
relating to payments or benefits contingent on a change in control within the
meaning of Code Section 280G, does not apply to the Option or RSUs.

 

5. Plan Information

 

Executive hereby acknowledges having read the 1997 Long-Term Stock Incentive
Program Plan Information Statement dated February 2005 available on line at
http://ppld.corp.sprint.com/hr/comp/ec.html. To the extent not inconsistent with
the provisions of this Agreement, the terms of such information statement and
the Program are hereby incorporated by this reference.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sprint has caused this Agreement to be executed by its duly
authorized officer and the Executive has executed the same as of the Grant Date.

 

SPRINT CORPORATION

By:

 

 

--------------------------------------------------------------------------------

    Authorized Officer    

--------------------------------------------------------------------------------

    , “Executive”